DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to sprayed-cooled ladle furnace roof, classified in F27B3/24, F27D1/12.
II. Claims 9-16, drawn to ladle metallurgical furnace, classified in C21C7/005.
III. Claims 17-20, drawn to method of venting a sprayed-cooled ladle furnace roof, classified in C21C5/38.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the ladle metallurgical furnace can be cooled using a stave cooler.  The subcombination has separate utility such as a cover roof for a basic oxygen furnace.
The examiner has required restriction between combination and subcombination 

Inventions II and II are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, sprayed-cooled ladle furnace roof of group I can be used on a basic oxygen furnace.
Inventions II and III are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  In the instant case, the venting process of group II can be used for venting a blast furnace roof.

4.	Restriction for examination purposes as indicated is proper because all the 
inventions listed in this action are independent or distinct for the reasons given above 
and there would be a serious search and/or examination burden if restriction were not 
required because one or more of the following reasons apply: (a) the inventions require 
a different field of search (for example, searching different classes/subclasses or 
electronic resources, or employing different search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement 
may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

5.	During a telephone conversation with Attorney Keith Taboada on 02/26/2021 a provisional election was made with traverse to prosecute the invention of group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office 
action.  Claims 9-20 are withdrawn from further consideration by the examiner, 37 


Specification
6.	The disclosure is objected to because of the following informalities: in the specification page5, para [0018], line 4, “interior volume 150” should be “interior volume 190” as depicted in figure 1. In addition, the specification page 6, para [0023], line 3 and page 7, para [0025], line 1, “nozzles 234” should be “nozzles 284” as depicted in figure 2.
Appropriate correction is required.

Claim Objections
7.	Claims 1 and 7 are objected to because of the following informalities:  in claim 1, at the end of line 12, after “metal roof section” insert --.--.
In claim 1, at the end of line 4, after “interior volume” insert --.--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly 

to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the body" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 7 is also indefinite because it fails to reference the structure whose body is being referred to and thereby making it uncertain what structure the door in a closed position seals the spray-cooled roof from. 
Claim 8 recites the limitation "the doors" in line.  Note claim 7 from which claim 8 depends from only requires a single door. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the doors are in the open position". In particular, it is unclear how said plurality of doors would provide a seal between the body and the spray-cooled roof as required in the base claim 7 from which claim 8 depends from since the two claims appear to suggest completely different structures. The claim is therefore rendered indefinite since the scope of the claim is unascertainable.

Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Yuasa et al. (US Patent No. 5,601,427).

         Regarding claim 5, Yuasa et al.  in figure 2 shows a spray-cooled roof (105) in which the flue gas flow channel outlet (143) is vertically offset from the channel inlet (109), thereby meeting the claimed channel having an inlet that is a step vertically further from a plane of the top surface than the outlet.        Regarding claim 6, Yuasa et al.  in figure 3 shows a spray-cooled roof (205) in which the top surface (222, see column 14, line 64-column 15, line 50) is flat at or near the opening. 
Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuasa et al. (US Patent No. 5,601,427) as applied to claim 1 above.            Regarding claims 7 and 8, Yuasa et al.  does not particularly teach a door operable between an open position and a closed position; however Yuasa et al. in figure .

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miner, Jr. et al. (US 5,999,558), Miner, Jr. et al. (5,648,981) and Scheel (US 6,415,179) are also cited in PTO-892.

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165.  The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.A/Examiner, Art Unit 1733                                                                                                                                                                                                        /SCOTT R KASTLER/Primary Examiner, Art Unit 1733